Appeals by defendant: (1) from a judgment of the County Court, Queens County, rendered June 7, 1956, after a jury trial, convicting him of feloniously possessing a narcotic drug (Penal Law, § 1751), and sentencing him to serve a term of 9 to 10 years; and (2) from a judgment of said court rendered November 18, 1957, resentencing him to a term of 5 to 10 years. Judgment of June 7, 1956, modified on the law, by reducing the sentence to a term of 5 to 10 years. As so modified, the judgment is affirmed. The *648findings of i'act implicit in the jury’s verdict have been considered, and are affirmed. The original sentence imposed by the trial court exceeded the sentence prescribed by statute (Penal Law, § 2189). Judgment of November 18, 1957, resentencing defendant, affirmed. No opinion. Nolan, P. J., Beldock, Ughetta, Kleinfeld and Christ, JJ., concur.